DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/07/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1, 3, 6-9, 11, and 13-20 are currently pending in the instant application.
It is noted that claims 2, 4, 5, 10 and 12 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
1. – Regarding claim 1, 11 and 14, Applicant provides the claim limitation “sequential motion”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “sequential motion” encompass, and therefore claims 1, 11 and 14 are rendered indefinite.  Specifically, it is unclear what constitutes a “monitoring sequential motion”. This is unclear because it is necessary that the “sequential motion” is cyclic and that a synchronization sensor input is provided (for example, as stated in the disclosure [0031], and as shown at figure 1- step S150)) in order for the robot to be able to predict motion. Claim 3 would overcome this issue. Moreover, the device does not work if it is not clear that the controller takes a sensor signal as an input to monitor the sequential signal and gives a robot control signal as an output. 
To be able to drive the robot as taught by the invention, it is also deemed to be essential that the "identified location" is in fact a “projected location” at a certain time.
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 3, 6-9, 13, and 15-20, these claims are either directly or indirectly dependent upon independent claim 1, 11 and 14 and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
2. – Regarding claim 8, Applicant provides the claim limitation “overlapping a location”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “overlapping a location” encompass, and therefore claim 8 is rendered indefinite.  Specifically, it is unclear what constitutes a “tissue overlapping a location”. This is unclear because the disclosure lacks proper support for this claimed terminology and per [066] is directed to support only “multiple rhythms overlap”. Therefore, claim 8 is unclear and indefinite.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3, 6, 8-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al (EP1150601 B1 – from IDS), hereinafter “Evans”.
Regarding claims 1, 11 and 14, Evans discloses a controller / the associated system / the associated method for controlling a robotic tool (see [0047], figs. 3A-1- disclosing each surgical manipulator 76, 78 or 80 can be caused to move independently by control of currents driven by the control computer 310 to the slave motors 324 by means of the servo-amplifier 334 (see FIG. 3A). By utilizing the slave encoders 316 and the additional sensors 318, each surgical manipulator 76, 78 or 80 feeds back data about the motion, position, orientation and forces exerted on the surgical instrument (e.g., stereoscopic endoscope medical camera 84, surgical instruments 82, etc.) to the control computer 310 (see FIG. 3A). The number of surgical manipulators used in the present invention can be increased or decreased, depending on the particular surgical procedure to be performed.), comprising: 
a memory that stores instructions (not shown – inherently present in the control computer and/or control devices); and 

 
    PNG
    media_image1.png
    503
    692
    media_image1.png
    Greyscale

       
    PNG
    media_image2.png
    572
    651
    media_image2.png
    Greyscale

a processor that executes the instructions (e.g. see [0153] disclosing control system typically includes at least one processor, typically a plurality of processors, for effecting control between master control device input and responsive robotic arm and surgical instrument output and for effecting control between robotic arm and surgical instrument input and responsive master control output in the case of, e.g., force feedback, or the like.), wherein, when executed by the processor, the instructions cause the controller to perform a process comprising: 
monitoring sequential motion of tissue in a three-dimensional space (see [0201] disclosing “creating a model”);
projecting locations and corresponding times when the tissue will be at projected locations in the three-dimensional space (see [0168-0191] disclosing the locations and see the associated text of figs 40A-1 – 42B); 
identifying an identified location of the tissue in the three-dimensional space based on the projected locations (e.g. this feature is at least implicit and/or inherently performed when predicting marker movements); and 
setting a trajectory of the robotic tool to meet the tissue at the identified location at a projected time corresponding to the identified location (see [0201] disclosing model at 1934 is updated based on motion history data for each marker in each of the left and right channel. Accordingly, based on the motion history for each marker, the expected position of each marker at some time in the future can be anticipated. The time in the future, namely time= k/60 + ΔT, at which the markers are expected to be, is output at 1937 to enable signals to be determined for forwarding to the actuators of the slaves to permit the end effectors to be driven to move generally in sympathy with surgical site motion, while compensating for lag or delay, as described in greater detail herein below. This is typically achieved by extracting model parameters from the marker location history, so as to improve a parameter estimate as time lapses.).

                    
    PNG
    media_image3.png
    791
    497
    media_image3.png
    Greyscale

                 
    PNG
    media_image4.png
    786
    509
    media_image4.png
    Greyscale

2. (canceled)
Regarding claim 3, Evans discloses wherein the tissue is a heart and the sequential motion of the tissue is motion of at least one of a heartbeat, of respiratory motion, and of feedback motion caused by the robot moving in response to the sequential motion of the tissue (e.g. see claim 1 disclosing robotically controlled surgical system 10 for performing a surgical procedure on a beating heart (602, 702) of a patient).
4. (canceled)
5. (canceled)
Regarding claim 6, Evans discloses wherein the process further comprises: determining the tissue based on input from an operator (e.g. the tissue is input at least by putting markers around the surgical areas; see at least [0098] disclosing as shown in FIG. 9, the passive elements 720a, 720b and 720c may also be used to detect 3-D motion of the resultant surgical worksite 86a. The passive elements 720a, 720b, and 720c can include, but are not limited to, one or more passive devices having a distinctive appearance, such as a blue or patterned marker, e.g. a spherical or circular marker, or the like, or an IR reflector, or the like), 
                  
    PNG
    media_image5.png
    565
    493
    media_image5.png
    Greyscale

selecting the identified location and the projected time corresponding to the identified location from a set of feasible locations and projected times corresponding to the feasible locations, wherein the monitoring, projecting, identifying and setting are performed automatically based on the determining (e.g. the identified location is selected by adapting a ΔT to the present situation, per [0185]).          
Regarding claim 8, Evans discloses wherein the sequential motion includes rhythmic motion that includes the tissue overlapping a location while moving in different directions at different times (e.g. see [0289] disclosing the plurality of options to obtain images of the heart motions – i.e. sequentially and images).
Regarding claims 9 and 13, Evans discloses wherein the process further comprises: obtaining a sequence of images that include the tissue to monitor the sequential motion of the tissue; wherein the images are 3-dimensional images (see [0201] disclosing “creating a model” and the model at 1934 is updated based on motion history data for each marker in each of the left and right channel. Accordingly, based on the motion history for each marker, the expected position of each marker at some time in the future can be anticipated. The time in the future, namely time= k/60 + ΔT, at which the markers are expected to be, is output at 1937 to enable signals to be determined for forwarding to the actuators of the slaves to permit the end effectors to be driven to move generally in sympathy with surgical site motion, while compensating for lag or delay, as described in greater detail herein below. This is typically achieved by extracting model parameters from the marker location history, so as to improve a parameter estimate as time lapses.).
10. (canceled)
12. (canceled)
Regarding claim 15, Evans discloses further comprising: obtaining a sequence of images that include the tissue to monitor the sequential motion of the tissue, determining the tissue to be monitored based on the sequence of images, and simulating the trajectory as a display to confirm or readjust the tissue to be monitored (see [0201] disclosing “creating a model” and the model at 1934 is updated based on motion history data for each marker in each of the left and right channel. Accordingly, based on the motion history for each marker, the expected position of each marker at some time in the future can be anticipated. The time in the future, namely time= k/60 + ΔT, at which the markers are expected to be, is output at 1937 to enable signals to be determined for forwarding to the actuators of the slaves to permit the end effectors to be driven to move generally in sympathy with surgical site motion, while compensating for lag or delay, as described in greater detail herein below. This is typically achieved by extracting model parameters from the marker location history, so as to improve a parameter estimate as time lapses. See also [0175] disclosing the simulation feature when the operator inputs master control commands at the master controls 1700, 1700, while looking at the image of the surgical site at the viewer 1202, the operator is presented with an operating environment simulating an operating environment in which a surgical procedure is performed on a stationary surgical site. It will be appreciated that to move the end effectors 1158, the masters 1700 are moved in the manner as already described above with reference to FIG. 39 save that the end effector command signals input at the master controls 1700, 1700 are super-imposed on the end effector tracking command signals generated in accordance with the method shown in FIG. 40A).
Regarding claim 16, Evans discloses further comprising: guiding the robotic tool to a pre-deployment position and then moving the robotic tool along the trajectory to meet the tissue at the identified location at the projected time from the pre-deployment position (see [0152] disclosing to move the orientation of the end effector 1158 and/or its position along a translational path, the surgeon simply moves the pincher formation 1706 to cause the end effector 1158 to move to where he wants the end effector 1158 to be in the image viewed in the viewer 1202. Thus, the end effector position and/or orientation is caused to follow 35 that of the pincher formation 1706. See also [0202] disclosing the path followed as indicated by reference numeral 1916 is followed on a continual basis. Thus, the xyz model at 1934 is continually updated so as to correspond with current xyz coordinates of the markers relative to the camera frame. See also [0196]).
Regarding claim 18, Evans discloses further comprising: 
in a teleoperated deployment, moving the robotic tool towards the tissue based on input from an operator, and constraining motion of the robotic tool automatically based on the monitoring of the sequential motion of the tissue (see [0140] disclosing the telesurgical system the movement of the robotic arm assemblies 1110 is controlled by manipulation of the master controls. The instruments 1114 of the robotic arm assemblies 1110 have end effectors which are mounted on wrist members which are pivotally mounted on distal ends of elongate shafts of the instruments 1114. It will be appreciated that the instruments 1114 have elongate shafts to permit the end effectors to be inserted through entry ports in a patient's body so as to access an internal surgical site. Movement of the end effectors relative to the ends of the shafts of the instruments 1114 is also controlled by the master controls.), or in an autonomous deployment, moving the robotic tool towards the tissue based on determining the tissue to monitor, and autonomously executing deployment of the robotic tool by optimizing timing and trajectory.
Regarding claim 19, Evans discloses further comprising: identifying, from a set of possible characteristics for an optimal location, a characteristic to use to identify the identified location at which the robotic tool or the medical therapy device attached to the robotic tool will meet the tissue (see [0193] disclosing the “optimal estimation” techniques).
Regarding claim 20, Evans discloses wherein the identified location of the tissue (e.g. this feature is at least implicit and/or inherently performed when predicting marker movements) is identified from at least one of range sensing, pressure sensing (e.g. see [0040] disclosing tissue-engaging surfaces can define protrusions, ridges, vacuum ports, or other features arranged so as to inhibit movement between tissue, engaged by the surfaces 2224, and the stabilizer 2220. This can typically be achieved by means of pressing the surfaces 2224 against tissue, or by passing air through the vacuum ports to cause the surfaces 2224 to attach to the tissue by suction, or a combination of the application of pressure 45 and vacuum, or the like), force sensing (e.g. see [0025] disclosing the use of force feedback when working with virtual image of the surgical worksite 86), electrical sensing, optical sensing (e.g. see [0182] disclosing the optical information), or imaging.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 5,762,458 to Wang et al – which is directed to a system for performing minimally invasive cardiac procedures. The system includes a pair of surgical instruments that are coupled to a pair of robotic arms. The instruments have end effectors that can be manipulated to hold and suture tissue. The robotic arms are coupled to a pair of master handles by a controller. The handles can be moved by the surgeon to produce a corresponding movement of the end effectors. The movement of the handles is scaled so that the end effectors have a corresponding movement that is different, typically smaller, than the movement performed by the hands of the surgeon.
2. – US 2012/0173217 to Heimbecher – which is directed to a system for implementing a procedure for the diagnosis or treatment of tissue in a body. In particular, the instant invention relates to a system that permits more effective planning and implementation of medical procedures employing catheters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664